              Case 19-01298-MAM           Doc 297     Filed 05/09/20      Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov
IN RE:                                                        CASE NO. 18-16248-MAM
CHANCE & ANTHEM, LLC,                                         CHAPTER 7
                Debtor.
_____________________________________/
ROBERT FURR, Chapter 7 Trustee,
                Plaintiff,
v.                                                            ADV. NO. 19-01298-MAM
JEFFREY M. SISKIND, et al.,
                Defendant/ Counter-Plaintiff,
v.
JESUS SUAREZ, et al.,
            Counter-Defendants.
_____________________________________/
                    DEFENDANT’S OBJECTION PLAINTIFF’S NOTICE
                      OF INTENT TO USE SUMMARIES AT TRIAL


         COMES NOW Jeffrey M. Siskind (“Movant”) and files this Objection to Plaintiff’s

Notice of Intent to Use Summaries at Trial (“Notice”) and states:

         1.     Plaintiff filed a notice of intent to use summaries at trial on May 6, 2020 at

Docket Entry No. 287.

         2.     Defendant objects to the use of summaries as impermissible hearsay, and requests

that any transaction which Plaintiff would like to summarize be introduced independently in

conformance with the rules of evidence.

         3.     Plaintiff’s Notice affords an opportunity to inspect and copy evidence on which
              Case 19-01298-MAM               Doc 297         Filed 05/09/20             Page 2 of 4




the summaries are based at Plaintiff’s counsel’s Miami office or pursuant to other arrangements.

However, the Covid-19 crisis prevents this accommodation at least in the near term.

       4.        The Court may recall that Plaintiff attempted to use summaries at the Preliminary

Injunction hearing, and that Defendant agreed to the Preliminary Injunction in order to save days

of litigation despite Plaintiff’s bad faith because the summaries were not understandable or even

relevant, and because it was obvious that there were no assets which the Preliminary Injunction

would protect.

       5.        The Court may also recall, however, that Plaintiff wanted to pursue a Preliminary

Injunction while its investigation of the Debtor’s transactions was continuing.

       6.        Movant further submits that the summaries are likewise irrelevant to the issues to

be determined in this adversary, which are (1) whether Debtor was insolvent at the time of

certain transfers, and (2) whether Plaintiff can obtain substantive consolidation.

       7.        Both areas of inquiry require Plaintiff to prove up every fact, and rule out the use

of summaries.

        WHEREFORE, Movant objects to the use of summaries at trial.


                             S I S K I N D L E G A L, P L L C
                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746
                               1629 K Street, Ste. 300, NW Washington, DC 20006
                                               --------------------------
                              113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                              ------------------------------
                                3465 Santa Barbara Drive Wellington, Florida 33414

                             TELEPHONE (561) 791-9565 FACSIMILE (561) 791-9581
                              Emails: jeffsiskind@msn.com & jeffsiskind@gmail.com
           Case 19-01298-MAM          Doc 297     Filed 05/09/20    Page 3 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
May 9, 2020 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System
and/or email as reflected on the Service List below.

                             _______/s/ Jeffrey M. Siskind_______
                             Jeffrey M. Siskind, Esq. FBN 138746
             Case 19-01298-MAM        Doc 297     Filed 05/09/20    Page 4 of 4




                                      SERVICE LIST

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to philip@philipharris.com

CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to philip@philipharris.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William
Siskind, deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
philip@philipharris.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to philip@philipharris.com

Frank Zokaites, 375 Golfside Road, Wexford, PA 15090, Via e-mail to frank@zokaites.com
